Case 1:19-cv-00174-JJM-LDA Document 4 Filed 04/04/19 Page 1 of 2 PagelD #: 16 WW

AO, 440 (Rev. 06/12) Summons in a Civil Action

| UNITED STATES DISTRICT COURT

 

for the
District of Rhode Island
Olga Bachilova
)
; )
Plaintiff(s) )
Vv. ) Civil Action No, 1:19-cv-00174-JJM-LDA
The Preservation Society of Newport County )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) The Preservation Society of Newport County
c/o: Agent for Service, William W. Corcoran, Esq.
43 Memorial Boulevard, Second Floor
Newport, RI 02840

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: VV. Edward Formisano, Esq.

Formisano & Company, P.C.
100 Midway Place, Ste. 1
Cranston, RI 02920

(401) 944-9691-Telephone
(401) 944-9695-Facsimile

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date April 04, 2019 __/s/ Hanorah Tver-Witek _
—” Clerk of Court

 

 
Case 1:19-cv-00174-JJM-LDA Document 4 Filed 04/04/19 Page 2 of 2 PagelD 1 #:17

Ao 440 (Rev, 06/12) Summons in a Civil Action (Page 2)
“Civil Action No, 1:19-cv-00174-JJM-LDA

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) “; LEM OY ee BY CP" BEL Pe aS
was received by me on (date) ie GfE .

C1 I personally served the summons on the individual at (place)

On (date) 3 or

 

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

A I'served the summons on (name of individual) JA. pyyayn W. LL Cote Oe pe SOX , who is

7D — F

designated by law to accept service of process on behalf of (name of organization) Lb Son Dox a
. on (date) of - 5 DLP (Ad Yor or
7 ens EG Fa

; Or

 

1 Other (specify):

for travel and$ Y for services, for a total of $ 0.00

My fees are $

 

wane Ae

 

 

Server's signature
DEW LY. LIC Ze LOO CIES, Gelert.
ms name a title
Lt “a Aon ;

ee oy YEP

 

Server's address

Additional information regarding attempted service, etc:

 

 

 
